United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3711
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Rogelio L. Valenzuela-Lopez,              *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: May 10, 2010
                                  Filed: May 14, 2010
                                   ___________

Before BYE, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Rogelio Valenzuela-Lopez appeals the 108-month sentence imposed by the
district court1 after he pleaded guilty to possessing with intent to distribute fifty grams
or more of methamphetamine (mixture) in violation of 21 U.S.C. § 841(a)(1) and
(b)(1). Valenzuela-Lopez contends the 108-month sentence is substantively
unreasonable because the district court gave presumptive weight to the sentencing
guidelines, failed to consider his role in the offense and criminal history, and imposed
a sentence greater than necessary to achieve the sentencing goals under 18 U.S.C.
§ 3553(a).


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We conclude the district court did not abuse its discretion by imposing a 108-
month sentence. Gall v. United States, 552 U.S. 38, 51 (2007) (setting forth the
standard of review). On appeal, "A sentence falling within the applicable guideline
range may be presumed to be substantively reasonable." United States v. Linderman,
587 F.3d 896, 901 (8th Cir. 2009). In this case, Valenzuela-Lopez's sentence fell at
the bottom of the advisory Guidelines range. The record shows the district court
properly calculated the Guidelines range and took into consideration the sentencing
factors under 18 U.S.C. § 3553(a) in fashioning its sentence. While Valenzuela-Lopez
contends the district court should have imposed the sixty-month mandatory minimum
sentence, the district court did not abuse its discretion by imposing a sentence within
the Guidelines range rather than the lower mandatory minimum. United States v.
Garcia, 512 F.3d 1004, 1006 (8th Cir. 2008). Valenzuela-Lopez's remaining
arguments are without merit because the record shows the district court was aware of,
and considered, his role in the offense, his criminal history, and the sentencing goals
under the § 3553(a) factors.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -2-